SCHWARTZER & MCPHERSON LAW FIRM

2850 South Jones Boulevard, Suite 1

Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

Oo Oo SN DB UAW FP WW NO —

NO NO NO NO HN HN KN RN NO Rm mee eee
co OU ONC BOWL DN Oa i Ot a i SOD RO DS Sl

 

Case 20-10752-abl Doc 99 Entered 10/27/20 11:52:36 Page 1 of 2

Jason A. Imes, Esq., NV Bar No. 7030
Schwartzer & McPherson Law Firm
2850 South Jones Blvd., Suite 1

Las Vegas NV 89146-5308
Telephone: (702) 228-7590
Facsimile: (702) 892-0122
E-Mail: bkfilings@s-mlaw.com

Counsel for Lenard E. Schwartzer, Trustee

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

In re: Case No. BK-S-20-10752-ABL
JIMENEZ ARMS, INC., Chapter 7

Debtor. | DECLARATION OF LENARD E.
SCHWARTZER SUPPORTING
FIRST AND FINAL APPLICATION
FOR COMPENSATION FOR
SCHWARTZER & McPHERSON
LAW FIRM, ATTORNEYS FOR
CHAPTER 7 TRUSTEE

 

 

I, LENARD E. SCHWARTZER, state as follows:

1. I am the Court appointed Chapter 7 trustee of the bankruptcy estate (the “Estate”)
of Jimenez Arms, Inc.

2. As Trustee, I am familiar with the Estate and the above-captioned Chapter 7 case.

3. I make this declaration in support of the First and Final Application for
Compensation of Schwartzer & McPherson Law Firm, Attorneys’ for Chapter 7 Trustee
(“S&MLF Fee Application”) filed concurrently with this Declaration.

5. I have reviewed the S&MLF Fee Application and I believe that the fees and
expenses requested by Schwartzer & McPherson Law Firm (“S&MLF”) pursuant to such
application are reasonable and appropriate.

6. I further believe that the services provided by S&MLF (as detailed in the S&MLF
Fee Application) were necessary and appropriate, and conferred a substantial benefit to the Estate.
As a result, I support the award and allowance of the compensation sought and the reimbursement

of expenses set forth in the S&MLF Fee Application.

Declaration Trustee ISO Final Fee App SMLF Page | of 2

 
SCHWARTZER & MCPHERSON LAW FIRM

2850 South Jones Boulevard, Suite 1

Las Vegas, Nevada 89146-5308
Tel: (702) 228-7590 - Fax: (702) 892-0122

oO CSo& “SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 20-10752-abl Doc 99 Entered 10/27/20 11:52:36 Page 2 of 2

I declare under penalty of perjury under the law of the United States of America that the
foregoing to is true and correct.

Dated: October Q2 2020. A

fbb A~A

Lenard E. Schwartzer

Declaration Trustee ISO Final Fee App SMLF Page 2 of 2

 
